                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JERRY ELKINS                                     §

VS.                                              §                 CIVIL ACTION NO. 1:17cv497

WARDEN T.J. WATSON                               §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Jerry Elkins, an inmate formerly confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes petitioner’s objections should be overruled.

Petitioner argues that the disciplinary offense of which he was convicted is considered to be a major

issue and will reflect negatively on his prison record. However, as the magistrate judge found, under

the circumstances of htis casea, due process concerns are not implicated and the punishment imposed
did not effect the fact or duration of his confinement. Accordingly, petitioner’s claims do not present

grounds warranting relief pursuant to federal habeas corpus review.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

       SIGNED this the 3 day of June, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
